EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gregory S. Darley-Emerson on August 18, 2022.

The application has been amended as follows: 
	2.1. In claim 1, after line 8, the following has been added:
--wherein the polyvinyl alcohol homopolymer comprises a 50/50 blend of two polyvinyl alcohol homopolymers having an average viscosity of 13 cps and 23 cps respectively, measured as an about 4% polyvinyl alcohol polymer solution in demineralized water at about 20oC,--
(support is found in the specification at page 20, lines 3-5 and portion of original claim 3). 
	2.2. Claims 3 and 4 have been cancelled.
	2.3. Claims 17 and 18 have been rejoined.
	2.4. In claim 17:
                     a) line 1, --multicompartment-- has been added before “water-soluble”
                     b) line 2, “according to” before “claim 1”  has been deleted
	        c) lines 21-23 (last three lines) have been deleted.
	2.5. In claim 18:
                     a) line 1, --multicompartment-- has been added before “water-soluble”
                     b) line 3, “single” has been added before “water-soluble”
	        c) line 27 (fourth line from last line), “article,” has been replaced with --article.--
                     d) lines 28-30 (last three lines) have been deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The objection to claim 6 for minor informality is withdrawn in view of Applicant’s amendment. 
	The rejection of claims 1, 9, 12-13, 15 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2019/0337650), hereinafter “Johnson” is withdrawn in view of Applicant’s amendment. 
	The remaining rejections of claims 2-6 and 14 under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 9, 12-13, 15 and 16  above, and further in view of Friedrich et al. (US 2017/0233539); and claims 7-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 9, 12-13, 15 and 16  above are  overcome because Applicant has shown in the specification at pages 19-21 that a multicompartment water-soluble unit dose article, as those recited, which comprises a single water-soluble film that is folded upon itself to create a first film layer, a second film layer and a third film layer and wherein the single water soluble film comprises the recited polyvinyl alcohol homopolymer, in particular, wherein the polyvinyl alcohol homopolymer comprises a 50/50 blend of two polyvinyl alcohol homopolymers having an average viscosity of 13 cps and 23 cps respectively (see Inventive film 1 in the Table at page 21), provides less water absorption upon increases in humidity when compared to other polyvinyl alcohol water soluble films outside the scope of the present claims.
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761